

117 HRES 367 IH: Honoring the life and career of Johnny Pacheco, a groundbreaking musical artist whose pioneering approach to music inspired generations and made him one of the most internationally renowned artists in Latin music.
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 367IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Espaillat submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONHonoring the life and career of Johnny Pacheco, a groundbreaking musical artist whose pioneering approach to music inspired generations and made him one of the most internationally renowned artists in Latin music.Whereas Juan Pablo Pacheco Knipping was born in Santiago de los Caballeros, Dominican Republic, to Rafael Azarías Pacheco and Octavia Knipping Rochet on March 25, 1935;Whereas after his family immigrated to the United States, settling in New York, Mr. Pacheco studied percussion at the Julliard School of Music, becoming the lead percussionist of his time and was also recognized as one of the top flutists of his era;Whereas, in 1960, to much success, Johnny Pacheco organized his first legendary orchestra, Pacheco y Su Charanga, producing the best selling album of the time, and spearheading the Pachanga dance phenomenon, becoming an internationally renowned star;Whereas, to foster a new generation of Latin artists in his stead, Mr. Pacheco created Fania Records, launching the careers of many young Latin stars as he served as the label’s executive, creative director, and musical producer;Whereas, through his commitment to increase the reach and impact of Latin music at home and abroad, Johnny Pacheco established Fania All-Stars to showcase leading artists of salsa and pachanga to millions of listeners throughout the New York metropolitan area;Whereas, throughout his esteemed career, Johnny Pacheco’s deeply held commitment to bettering his community and the lives of those around him through song has left an indelible impact on the fabric of Latin music;Whereas Johnny Pacheco’s talents have been recognized both at home and abroad, including by being—(1)inducted to the International Latin Music Hall of Fame;(2)a 9-time Grammy nominee; and(3)awarded the Latin Grammy Lifetime Achievement Award in 2005;Whereas Johnny Pacheco was deeply committed to the improvement of the Latin community worldwide, transforming countless lives through spearheading initiatives like the Hispanic Federation Relief Fund to support victims of Hurricane Georges;Whereas, to demonstrate his love for music and commitment to higher education, Mr. Pacheco established the Johnny Pacheco Scholarship Fund to aid struggling college students in the New York metropolitan area;Whereas in light of his steadfast leadership, resolve, and far-reaching impact, Johnny Pacheco was awarded the Presidential Medal of Honor in 1996, by then-President of the Dominican Republic, Joaquín Balaguer; andWhereas in the wake of Johnny Pacheco’s passing on February 15, 2021, in Teaneck, New Jersey, it is fitting that the House of Representatives recognize him for his contributions to Latin music, culture, and the diaspora: Now, therefore, be itThat the House of Representatives—(1)expresses its profound sorrow of the passing of Johnny Pacheco, a trailblazer in Latin music and culture;(2)celebrates the life, achievements, and impact of Johnny;(3)expresses its heartfelt sympathy to the family, friends, and loved ones of Johnny Pacheco on his passing;(4)commends Johnny Pacheco for inspiring millions through his devotion to our country and music;(5)recognizes Johnny Pacheco for being a pioneer, innovator, and legend of Latin music, culture, and the greater diaspora; and(6)respectfully requests that the Clerk of the House of Representatives transmit an enrolled copy of this resolution to—(A)the family of Johnny Pacheco, including his surviving wife, Maria Elena Pacheco, and his children; and(B)Fania Records, of which he was a cofounder.